DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1-5, 7-8, 10, 12, 14-15, 17, 19-20 were amended. Claims 1-20 remain pending and are examined in this office action. 

Priority
The instant application claims priority to U.S. Provisional Application 62/934,336 – however, the specification of the provisional application does not provide support for the majority of the claimed subject matter in any of independent claims 1, 19, or 20 (or any of the respective dependent claims 2-18). Instead, the specification of provisional application 62/934,336 includes a slideshow presentation discussing different potential applications of machine learning algorithms. It provides no detailed discussion of identifying a plurality of available transporters for transporting a good between locations, or transporter selection based on a lowest estimated completion time as described in the claims and at best only discusses using some undisclosed algorithms for solving routing problems in shipping at a very high level of generality. 
Therefore, claims 1-20 of the instant application are examined with an effective filing date of 3/27/2020 (the filing date of the instant application).

Response to Arguments
Claim Objections:
Applicant has removed the previous objected to language in claim 3, therefore the objection is withdrawn. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-20 (pgs. 11-18 of remarks filed 5/26/2022) have been fully considered but they are not persuasive. 
Applicant first generally argues that the claims recite specific technical solutions to technical problems because they consider a tender time for transporters at particular locations (pgs. 12-14 of remarks). However, the examiner respectfully disagrees as this is simply a business consideration included in the performance of the abstract idea itself rather than a technical solution, which is further discussed below.
Applicant argues that the claims are eligible under Step 2A Prong Two (pgs. 14-18 of remarks) because the claims include additional elements reflecting “an improvement in the functioning of a computer or an improvement to other technology or technical field” and offers an unconventional technological solution to a distinctly technological problem via a location time machine-learning model. However, the examiner respectfully disagrees. Applicant’s highly generally recitation of using machine learning to carry out the abstract idea amounts to nothing more than the use of computers to apply the abstract idea. Applicant does not provide concrete details regarding how the machine learning model operates and thus cannot be considered a new or improved machine learning algorithm, but instead generally links the abstract idea to a particular technological environment (i.e. machine learning). While the examiner generally agrees that a human mind would not necessarily implement a machine learning model, the use of the machine learning model to apply the abstract idea is considered as an additional element rather than part of the abstract idea itself. Carrying out the abstract idea using a generically recited machine learning model does not amount to an improvement to any technology or offer a technological solution to a technological problem. Furthermore, applicant does not specify in particular what the argued technological improvement or technological problem being solved are. Furthermore, while it is argued that the human mind could not estimate a completion time for a task while taking into account a tender time and size of an object, the examiner respectfully disagrees. Under the broadest reasonable interpretation of these limitations, there is nothing preventing a human mind from being capable of using estimating how long completing a task would take based on collected historical time information. Applicant cites Ex Parte Kannan which was determined to be eligible due to the use of a machine learning model in the claims, however, as mentioned above the machine learning model as currently recited is only described at a high level of generality to apply the abstract idea and at best links the performance of the abstract idea to a particular technological environment (i.e. machine learning). Furthermore, the examiner respectfully disagrees that the claims are similar to Example 39 (January 2019 Guidance) because while the claim in example 39 provides specific steps directed to how the neutral network is trained for facial detection, applicant’s claims do not specify the particulars of how the machine learning model operates. Should applicant specify further details describing how the machine learning model operates in the claims, it would likely alter the examiner’s analysis and potentially overcome the § 101 rejection. 
Applicant also compares the current claims to Trading Technologies and Bascom in support of the claims being eligible under Step 2A Prong Two (pgs. 17-18). However, the current claims are not directed to any improved display or directed to any technical solution to a technological problem. For example, simply displaying a transport request (a step which is not even positively recited in the claim) amounts to nothing more than the ordinary use of a display to display information. Additionally, regarding the Bascom comparison, no technological problem is discussed. 
Applicant also argues that the claims are eligible under Step 2B because they recite additional elements that are not routing, conventional, or well-known (pg. 18 of remarks). Applicant appears to support this argument by stating that the specific techniques required by the claims were not generally known in the art, and lacked the capability to consider that different pickup, intermediate, and destination locations have different transport and tender times. However, similar to above, the examiner considers these elements to be part of the abstract idea itself and reminds applicant that as per MPEP 2106.05, “the search for an inventive concept should not be confused with a novelty or non-obviousness determination” and a determination of novelty or nonobviousness has no relevance in the § 101 subject matter eligibility analysis. Also see MPEP 2106.04 specifying that "a new abstract idea is still an abstract idea." Since applicant’s argued claim elements (considering tender times at different locations) are considered part of the abstract idea itself, the arguments are not persuasive. 
The § 101 rejection of claims 1-20 is maintained and updated below to reflect applicant’s amendments. 
35 USC § 102/§103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 102 and § 103 rejections of claims 1-20 (pgs. 18-22 of remarks) have been fully considered and they are persuasive. Applicant amendments overcome the prior art for the reasons discussed in the “Novelty/Non-Obviousness” section below. 


Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “the deriving the ETC further comprising…” but appears it should recite “the deriving the ECT further comprising…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-20 fall under one of the four categories of statutory subject matter under Step 1 (i.e. “A computer-implemented method…” of claims 1-18 which is a process, “A system, comprising: a memory; and a processor…” of claim 19 which is a machine, and “A computer-readable storage device…” which is a machine/article of manufacture). As a result, claims 1-20 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1, 19, and 20 recite limitations for selecting a particular eligible transporter for a transporting a first good for a first job, including: receiving a user request for the transporting of a first good for a first job from a pickup location to a delivery location, wherein the user request specifies a size of the first good; identifying an intermediate location based on the pickup location and the delivery location; identifying a plurality of eligible transporters for transporting the first good from the pickup location to the intermediate location based on the size of the first good; analyzing historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good and a tendering transporter; for each of the plurality of eligible transporters, estimating a tender time at the intermediate location for the first good historical tender times and the size of the first good and increasing the tender time by a current waiting time at the intermediate location; for each of the plurality of eligible transporters, deriving, based on the estimated tender time, an estimated completion time (ECT) for the transporting of the first good from the pickup location to the intermediate location; selecting a particular eligible transporter having a lowest ECT of each of the plurality of eligible transporters; and sending a transport request to the particular eligible transporter of the plurality of eligible transporters for the transporting of the first good from the pickup location to the intermediate location. These limitations of independent claims 1, 19, and 20 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 19, and 20 above amount to processes for determining and selecting an eligible transporter that has the lowest estimated completion time for transporting a good. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. determining and selecting an eligible transporter that has the lowest estimated completion time for transporting a good – which is at least  a sales activity or behavior and a business relation), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, all of the claimed limitations above for “receiving…identifying…estimating…deriving…selecting…”, but for the use of generic computer components in the claims, are limitations that are able to be practically performed in the human mind with or without the use of physical aid such as pen and paper. MPEP § 2106.04(a)(2)(III) states “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” Therefore, the claims also recite limitations which fall into the “mental processes” category of abstract ideas. Since the claims under the broadest reasonable interpretation recite limitations that fall under both the “certain methods of organizing human activity” and “mental processes” categories of abstract ideas, the examiner considers the limitations together as a single abstract idea for the purposes of performing the following Step 2A Prong Two and Step 2B analysis, as instructed by MPEP 2106.04(II)(B). 

Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 19, and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining and selecting an eligible transporter that has the lowest estimated completion time for transporting a good) using generic computers/computer components (i.e. “computer-implemented” of claim 1, a system including a memory and processor of claim 19, and “a computer-readable storage device having instructions stored thereon” and a processing device of claim 20; using a generally recited “machine-learning model” of claims 1, 19 and 20; and “a transporter interface” of claims 1, 19, and 20). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Carrying out the abstract idea using tender times from training a generically recited machine learning model with historical tender times merely amounts than the use of computers to apply the abstract idea and at best generally links the performance of the abstract idea to a particular technological environment (i.e. machine learning), since the claims do not provide concrete details regarding how the machine learning model operates and thus cannot be considered a new or improved machine learning algorithm. Furthermore, while the claims recite a user request in a user request interface and sending/transmitting a transport request for display in a transporter interface, this at best amounts to the use of computers in their ordinary capacity to receive or transmit data, and also does not actually recite displaying the request in the transporter interface. Nonetheless, even if the claims did recite displaying the request, it would still amount to the use of a generically recited display to display information in a user interface. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application but instead recite mere instructions to apply the abstract idea using generic computers (i.e. “apply it”), the claims are directed to an abstract idea. 
Step 2B:
Claims 1, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) whether considered alone or in an ordered combination, because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. determining and selecting an eligible transporter that has the lowest estimated completion time for transporting a good) using generic computers/computer components (i.e. “computer-implemented” of claim 1, a system including a memory and processor of claim 19, and “a computer-readable storage device having instructions stored thereon” and a processing device of claim 20; and using a generally recited “machine-learning model” of claims 1, 19 and 20). As mentioned above, the step for training the machine learning model using historical tender times merely amounts than the use of computers to apply the abstract idea and at best generally links the performance of the abstract idea to a particular technological environment (i.e. machine learning), since the claims do not provide concrete details regarding how the machine learning model operates and thus cannot be considered a new or improved machine learning algorithm. Furthermore, as mentioned above, receiving a user request in a user request interface and sending/transmitting a transport request for display in a transporter interface at best amounts to the use of computers in their ordinary capacity to receive or transmit data (with the intended use for display). 
Dependent Claims 2-18:
Dependent claims 2-18 are directed to the same abstract idea as described in claim 1 above. Dependent claims 2-18 do not recite any further additional elements or computer components, but merely further describe the abstract idea of claim 1, by further describing how the eligible transporters are determined and/or selected, and describing how the estimated completion times are determined. 
Accordingly, claims 1-20 are ineligible under § 101.

Additional Note: While claim 20 recites “A computer-readable storage device…”, the claim recites a device rather than a computer-readable medium (CRM) and also clarifies in the specification in ¶ 0170 that “a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device” therefore it is not interpreted by the examiner to include signals or carrier waves under the BRI of the claim. 

Novelty/Non-Obviousness
Claims 1-20 are novel and nonobvious over the prior art identified by the examiner for the following reasons: 
With respect to independent claims 1, 19, and 20:
US 10977606 B1 to Mimassi (previously cited) teaches system and method for automated delivery driver routing and order preparation timing that: receives a notification that an order is ready for pickup by a driver to be delivered to a delivery location (Mimassi: Fig. 7 step 701 and Col. 13: 9-13; Col. 10: 30-39, Col. 9: 37-42); wherein the driver may visit a plurality of destination locations, i.e. at least one intermediate location (Mimassi: Fig. 7 steps 702-708 and Col. 13: 9-30, and Fig. 8 and Col. 13: 38 – Col. 14: 34); identifying a plurality of potential drivers for completing the job to deliver the order (Mimassi: Fig. 7 and Col. 13: 13-30); comparing the transporters to identify the transporter that would result in the lowest estimated completion time of the order (Mimassi: Col. 2: 50-58, Col. 4: 29-35, Col. 13: 30-32, Col. 15: 21-30; also see Fig. 7 and Col. 13: 9-11); and selecting and sending a request to the selected transporter that can complete the delivery in the shortest delivery time (Mimassi: Fig. 7 steps 709-710 and Col. 13: 30-37).
US 11144868 B1 to McBride et al. (McBride) teaches a shipment planning system where a user may input shipment specification information including the size of a shipment (McBride: Col. 18: 1-26) and use this information to identify potential carriers for the shipment (McBride: Fig. 3, steps 304 and 306 and Col. 6: 56 – Col. 7: 22).  
US 20190005444 A1 to Marrale teaches a method of selecting multiple independent freight carriers to provide a cohesive international ocean full container import shipping service comprising the steps of entering a selected origin for freight; selecting a delivery zip code destination for the freight; entering container size; entering the container weight; checking of the container weight; contacting a designated help department for overweight containers; researching a tariff database to obtain a listing of rates from the selected origin to the closest destination terminal; calculating the ocean freight total cost from the origin to the closest destination terminal; calculate the total cost of the ocean freight; calculate the pick-up cost between the closest destination terminal and the zip code destination; calculate delivery cost with the delivery carrier; incorporating a profit rate; displaying available rates and delivery costs; receiving a customer selection as to the selected available rates and delivery costs; and forwarding the customer selection to a database for engaging the selected carriers and invoicing of the customer (Marrale: ¶ 0057). 
US 20180189729 A1 to Droege et al. (Droege) teaches using machine learning to minimize the wait times, i.e. tender times, that a driver will experience when arriving at the pickup location for an order based on historical information (¶ 0013, ¶ 0017, ¶ 0019, ¶ 0028, ¶ 0030, ¶ 0048-0050).
(Other References) US 20170200131 A1 to Van’t Westeinde teaches a pre-generated graph data structure and generating a preferred route from the pickup location to the destination location having a lowest transit cost. US 20100305984 A1 to Ben-Yitschak teaches receiving a user request for transporting a user from a pickup location to a destination location. US 20210090017 A1 to Reiss et al. (Reiss) teaches a delivery order management system that uses a machine learning model to select a courier to pickup an item and deliver the item (Reiss: Abstract, ¶ 0040-0046, ¶ 0026).
The most relevant foreign prior art identified by the examiner is WO 2018200999 A1 to Nazarian et al. which discusses estimating and considering unloading times for unloading products at a delivery destination and a delivery window for delivering products to the delivery destination. The unloading time can be a time window, such as a first time that the delivery destination is open to receive deliveries and a second time that the delivery destination no longer receives deliveries (Nazarian: Pg. 8). 
The most relevant non-patent literature identified by the examiner includes the cited NPL Reference U (see current PTO-892, “How To Dispatch Drivers Under 2-Minutes,” hereinafter “Rusnak”) which teaches a freight forwarder dispatch system that can determine the closest transporter and dispatch the transporter in under 2 minutes; NPL Reference V (current PTO-892, “Freight Forwarder Airspace Technologies Relied On Round-The-Clock Machine Learning,” hereinafter “Freight Waves”) which teaches using a machine learning model to determine the correct transporter and route for transport; and NPL Reference W (current PTO-892, “How machine learning improves the efficiency of freight operations,” hereinafter “Hempstead”) which teaches a machine learning model that takes into account various parameters such as volume and capacity for a load.  
However, no combination of the prior art above would have rendered obvious the limitations (considered within the claim as a whole) for: training a location time machine-learning model with historical tender times at known locations, wherein the historical tender times indicate a size of the tendered good and a tendering transporter, for each of the plurality of eligible transporters, estimating a tender time at the intermediate location for the first good using the location time machine-learning model and the size of the first good and increasing the tender time by a current waiting time at the intermediate location, and for each of the plurality of eligible transporters, deriving, based on the estimated tender time, an estimated completion time (ECT) for the transporting of the first good from the pickup location to the intermediate location. 
The other previously cited references (US 20150186869 A1, US 20200380629 A1, US 20160253624 A1, US 20180108103 A1, US 20150262121 A1, US 20150006428 A1, US 20150161564 A1), do not cure the deficiencies of the references above
Dependent claims 2-18 are also novel and nonobvious as they depend from claim 1 above. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628